DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated July 28, 2022 in response to a non-final office action.  Claims 1, 4-5, 9-12, 14, 16, and 20 have been amended.  Claim 13 has been cancelled.  Claims 1-12 and 14-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 9, 13, 14, and 20 to obviate the previous objection to claims 9, 13, 14, and 20.  The previous objection to the said claims is hereby withdrawn.
  Applicant's amendment to or cancellation of claims 11-13 to obviate the previous rejection in regard to 35 U.S.C 112(d) improper dependent form.  The previous rejection to the said claims is hereby withdrawn.
  Applicant's amendment to claims 9-10 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, for clarity, commas are needed to delineate choice options.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it/they depend(s), or for failing to include all the limitations of the claim upon which it depends.  Claims 14-15 are dependent on the a bitstream modifier of claim 9, which is an incorrect dependency.   It appears that claims 14-15 are dependent on the Bluetooth transmitter of claim 10 instead.  In view of compact prosecution, the instant limitation will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Bluetooth Core Specification, v5.1, January 21, 2019”, hereinafter, “NPL-1”) in view of De Jong et.al., (US Patent Application Publication, 20090021320, hereinafter, “De Jong”).
Regarding claim 1, NPL-1 teaches:
A bitstream modifier (NPL-1: Figure 7.1 shows the processes [i.e., bitstream modifier] carried out for the packet header both at the transmit and the receive side.  Fig. 7.1 and ¶ [Vol 2, Part B, Sect 7, Page 453]) for modification of a Bluetooth transmit data packet having a preamble part, a header part, and a payload part (NPL-1: The packet structure for the LE [Bluetooth Low Energy] ... with “Preamble”, “Access Header” and “Payload”.  Fig. 3.6 and [Vol 1, Part A, page 212]), the bitstream modifier configured to modify at least one of the header part or the payload part (NPL-1: the header bits are scrambled with a whitening word, and FEC coding is applied [i.e., the header is modified].  Fig. 7.1 and ¶ [Vol 2, Part B, Sect 7, Page 453]), where the header part or payload part is formed using repetition coding (NPL-1: A simple 3-times repetition FEC code is used for the header.  Vol 2, Part B, Sect 7.4, Page 458]) comprising transmission of a first fixed bit pattern for a '0' value and a second fixed bit pattern for a '1' value of the header part or payload part (NPL-1: Per Table 3.1, when S=8, output sequence is “0011” for input bit “0”, and output sequence is “1100” for input bit “1”.  ¶ [Vol 6, Part B, Sect 3.3.2, Table 3.1, Page 2740]);
the bitstream modifier configured to increase the randomness of a repetition coding (NPL-1: Before transmission of all packets both the header and the payload shall be scrambled with a data whitening word in order to randomize the data from highly redundant patterns.  Vol 2, Part B, Sect 7.2, Page 456]) by multiplication of a sequence of header part or payload part with a bitstream modifier comprising a bit sequence (NPL-1: The whitening word is generated with the polynomial (i.e., 221 in octal representation) and shall be subsequently XORed with the header and the payload. The whitening word is generated with the linear feedback shift register shown in Figure 7.9.  Vol 2, Part B, Sect 7.2, Page 456]), and where the bitstream modifier has an inverse function for restoration of the header part and payload part in a receiver receiving a bitstream modified header part or payload part (NPL-1: In the receiver, the inverse processes are carried out. Figure 7.1 shows the processes carried out for the packet header both at the transmit and the receive side ... At the receiver, the received data of scrambled packets shall be descrambled using the same whitening word generated in the recipient. The descrambling shall be performed after FEC decoding.  Fig. 7.1 and ¶ [Vol 2, Part B, (Sect 7, Page 453), (Sect 7.2, Page 457)]).
Although NPL-1 teaches the processes to scramble and whitening the header bits of a Bluetooth packet,  NPL-1 does not explicitly teach:
the modified Bluetooth transmit data packet header part and payload part thereby having reduced spectral peaks. 
However, in the same field of endeavor, De Jong teaches:
the modified Bluetooth transmit data packet header part and payload part thereby having reduced spectral peaks (De Jong: Typically the modulated signal will then be amplified by the power amplifier 170 in order to provide the required output power for transmission and filtered in a band-pass filter 180 in order to reduce the spectral content and avoid spectral interference.  Fig. 2 and ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 to include the features as taught by De Jong above in order to avoid spectral re-growth and the requirement for more complex signals. (De Jong, ¶ [0012]).

Regarding claim 2, NPL-1- De Jong discloses on the features with respect to claim 1 as outlined above.
NPL-1 further teaches:
where the repetition coding substitutes a fixed pattern (NPL-1: Per Table 3.1, when S=8, output sequence is “0011” [i.e., fixed pattern] for input bit “0”, and output sequence is “1100” [i.e., fixed pattern] for input bit “1”.  ¶ [Vol 6, Part B, Sect 3.3.2, Table 3.1, Page 2740]) for each header or payload bit when the data packet is configured for a data rate of 125kbps (NPL-1: Per Table 3.1, when S=8 for either the “Access Header” or “Payload”, the Data Rate is 125 kb/s.  ¶ [Vol 1, Part A, Sect 3.2.2, Table 3.1, Page 211]).

Regarding claim 3, NPL-1- De Jong discloses on the features with respect to claim 1 as outlined above.
NPL-1 further teaches:
where the repetition coding substitutes a fixed pattern (NPL-1: Per Table 3.1, when S=8, output sequence is “0011” [i.e., fixed pattern] for input bit “0”, and output sequence is “1100” [i.e., fixed pattern] for input bit “1”.  ¶ [Vol 6, Part B, Sect 3.3.2, Table 3.1, Page 2740]) for each header bit when the data packet is configured for a data rate of 500kbps (NPL-1: Per Table 3.1, when S=8 for the “Access Header” and S=2 for the “Payload”, the Data Rate is 500 kb/s.  ¶ [Vol 1, Part A, Sect 3.2.2, Table 3.1, Page 211]).

Regarding claim 4, NPL-1- De Jong discloses on the features with respect to claim 2 as outlined above.
NPL-1 further teaches:
where the first fixed bit pattern is [0011] for a '0' bit and the second fixed bit pattern is [1100] for a '1' bit (NPL-1: Per Table 3.1, when S=8, output sequence is “0011” for input bit “0”, and output sequence is “1100” for input bit “1”.  ¶ [Vol 6, Part B, Sect 3.3.2, Table 3.1, Page 2740]).

Regarding claim 5, NPL-1- De Jong discloses on the features with respect to claim 3 as outlined above.
NPL-1 further teaches:
where the first fixed bit pattern is [0011] for a '0' bit and the second fixed bit pattern is [1100] for a '1' bit (NPL-1: Per Table 3.1, when S=8, output sequence is “0011” for input bit “0”, and output sequence is “1100” for input bit “1”.  ¶ [Vol 6, Part B, Sect 3.3.2, Table 3.1, Page 2740]).

Regarding claim 6, NPL-1- De Jong discloses on the features with respect to claim 1 as outlined above.
NPL-1 further teaches:
where the Bluetooth packet is operative in a Bluetooth low energy (LE) protocol, and the data packet is configured for a data rate of either 500kbps or 125kbps (NPL-1: Per Table 3.1, when S=8 for the “Payload”, the Data Rate is 125 kb/s, and when S=2 for the “Payload”, the Data Rate is 500 kb/s.  ¶ [Vol 1, Part A, Sect 3.2.2, Table 3.1, Page 211]).

Regarding claim 7, NPL-1- De Jong discloses on the features with respect to claim 1 as outlined above.
NPL-1 further teaches:
where at least one of the header or the payload is formed by an exclusive or operation with a pseudo random bitstream (PRBS) (NPL-1: The whitening word is generated with the polynomial g(D) = D7 + D4 +1 [i.e., pseudo random bitstream] ... and shall be subsequently XORed with the header and the payload.  ¶ [Vol 2, Part B, Sect 7.2, Page 457]).

Regarding claim 8, NPL-1- De Jong discloses on the features with respect to claim 1 as outlined above.
NPL-1 further teaches:
where the bitstream modifier is an exclusive or with values formed by a prime polynomial (NPL-1: The whitening word is generated with the polynomial g(D) = D7 + D4 +1 [i.e., prime polynomial] ... and shall be subsequently XORed with the header and the payload.  ¶ [Vol 2, Part B, Sect 7.2, Page 457]).

Regarding claim 9, NPL-1- De Jong discloses on the features with respect to claim 8 as outlined above.
NPL-1 further teaches:
where the prime polynomial is at least one of:
x3 + x2 + 1 (NPL-1: The generator polynomials ... G1(x) = 1 + x2 + x3.  ¶ [Vol 6, Part B, Sect 3.3.1, Page 2739]).

Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et.al., (US Patent Application Publication, 20050181729, hereinafter, “Ibrahim”) in view of De Jong et.al., (US Patent Application Publication, 20090021320, hereinafter, “De Jong”), further in view of “Bluetooth Core Specification, v5.1, January 21, 2019”, hereinafter, “NPL-1”), and further in view of Ahirwar (US Patent No. 10073169, hereinafter, “Ahirwar”).
Regarding claim 10, Ibrahim teaches:
An.
Although Ibrahim teaches a radio processing a Bluetooth outbound data to produce digital baseband transmission data with low modulation frequency,  Ibrahim does not explicitly teach:
the original Bluetooth transmit packet having a time domain form x(t), the modified transmit packet being x(t) * e-2π(w(mod(t,k)t))/Fs
where
mod(t,k) is a modification function applied to the header part and the payload part, and mod(t,k) is selected to reduce a spectral peak in the modified transmit packet caused by repetition coding in the header part and payload part; and
Fs is approximately 8 Mhz. 
However, in the same field of endeavor, De Jong teaches:
the original Bluetooth transmit packet having a time domain form x(t), the modified transmit packet being x(t) * e-2π(w(mod(t,k)t))/Fs (De Jong: The RF-local oscillator provides a zero-degree phase shifted RF sinusoidal signal 210 and a 180-degree phase shifted RF sinusoidal signal 230 to the first pulse width modulated signal generator 200 [i.e., modification function].  Fig. 2 and ¶ [0035]),
and mod(t,k) is selected to reduce a spectral peak in the modified transmit packet caused by repetition coding in the header part and payload part (De Jong: Typically the modulated signal will then be amplified by the power amplifier 170 in order to provide the required output power for transmission and filtered in a band-pass filter 180 in order to reduce the spectral content and avoid spectral interference.  Fig. 2 and ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibrahim to include the features as taught by De Jong above in order to avoid spectral re-growth and the requirement for more complex signals. (De Jong, ¶ [0012]).
Ibrahim-De Jong does not explicitly teach:
mod(t,k) is a modification function applied to the header part and the payload part; and
Fs is approximately 8 Mhz. 
However, in the same field of endeavor, NPL-1 teaches:
mod(t,k) is a modification function applied to the header part and the payload part NPL-1:  There are two coding schemes: S=8 and S=2, where S is the number of symbols per bit ... The "Access Header" referred to in Table 3.1 includes all the bits in the packet format associated with the particular PHY prior to the start of the PDU Header but not including the preamble. The preamble is excluded as this is uncoded for all PHYs.  The "Payload" referred to in Table 3.1 includes all the bits in the packet format from the PDU Header to the end of the packet.  Fig. 3.6 and [Vol 1, Part A, Section 3.2.2, Table 3.1, Pages 211-212]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibrahim-De Jong to include the features as taught by NPL-1 above in order for optimal use in normal operation. (NPL-1, ¶ [Vol 1, Part A, Sect 3.2.2, Page 211]).
Ibrahim-De Jong-NPL-1 does not explicitly teach:
Fs is approximately 8 Mhz. 
However, in the same field of endeavor, Ahirwar teaches:
Fs is approximately 8 Mhz (Ahirwar: The first sampling frequency of 8 MHz.  ¶ [Column 10, line 29]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibrahim-De Jong-NPL-1 to include the features as taught by Ahirwar above in order to more accurately estimate of the distance between communication devices. (Ahirwar, ¶ [Column 3, lines 3-6]).

Regarding claim 11, Ibrahim-De Jong-NPL-1-Ahirwar discloses on the features with respect to claim 10 as outlined above.
De Jong further teaches:
where mod(t,k) is a sinusoidal function (De Jong: The RF-local oscillator provides a zero-degree phase shifted RF sinusoidal signal 210 and a 180-degree phase shifted RF sinusoidal signal 230 to the first pulse width modulated signal generator 200 [i.e., modification function].  Fig. 2 and ¶ [0035]).
The rationale and motivation for adding this teaching of De Jong is the same as the rationale and motivation for Claim 10.  

Regarding claim 14, Ibrahim-De Jong-NPL-1-Ahirwar discloses on the features with respect to claim 10 as outlined above.
NPL-1 further teaches:
where mod(t,k) = 0 when the data rate is neither 125kbps nor 500kbps (NPL-1: Per Table 3.1, at data rate 1 Mb/s or 2 Mb/s, the coding scheme is uncoded: Two of the PHYs are uncoded - that is, each bit maps directly to a single radio symbol in the packet [i.e., not modified].  ¶ [Vol 1, Part A, Sect 3.2.2, Table 3.1, Page 211]).
The rationale and motivation for adding this teaching of NPL-1 is the same as the rationale and motivation for Claim 10.  

Regarding claim 15, Ibrahim-De Jong-NPL-1-Ahirwar discloses on the features with respect to claim 10 as outlined above.
NPL-1 further teaches:
where the Bluetooth packet type is Low Energy and the data rate is either 125kbps or 500kbps (NPL-1: Per Table 3.1, when S=8 for the “Payload”, the Data Rate is 125 kb/s, and when S=2 for the “Payload”, the Data Rate is 500 kb/s.  ¶ [Vol 1, Part A, Sect 3.2.2, Table 3.1, Page 211]).
The rationale and motivation for adding this teaching of NPL-1 is the same as the rationale and motivation for Claim 10.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim-De Jong-NPL-1-Ahirwar in view of Bailey et.al., (US Patent Application Publication, 20050270172, hereinafter, “Bailey”).
Regarding claim 12, Ibrahim-De Jong-NPL-1-Ahirwar discloses on the features with respect to claim 10 as outlined above.
Ibrahim-De Jong-NPL-1-Ahirwar does not explicitly teach:
where mod(t,k) has a maximum variation of approximately 30kHz over a duration of approximately 500 symbols. 
However, in the same field of endeavor, Bailey teaches:
where mod(t,k) has a maximum variation of approximately 30kHz over a duration of approximately 500 symbols (Bailey: the VCOs [voltage-controlled oscillators] 144 may generate signals having triangular waveforms with frequency variations about center carrier frequencies operating in a range of about 10 to 100 kHz, or more specifically, in a range of about 30 kHz to 90 kHz.  Fig. 10 and ¶ [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibrahim-De Jong-NPL-1-Ahirwar to include the features as taught by Bailey above in order to reconstruct digital signals  without error in the presence of interference. (Bailey, ¶ [0018]).

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et.al., (US Patent Application Publication, 20050181729, hereinafter, “Ibrahim”) in view of De Jong et.al., (US Patent Application Publication, 20090021320, hereinafter, “De Jong”), further in view of Bailey et.al., (US Patent Application Publication, 20050270172, hereinafter, “Bailey”), and further in view of “Bluetooth Core Specification, v5.1, January 21, 2019”, hereinafter, “NPL-1”).
Regarding claim 16, Ibrahim teaches:
A Bluetooth transmitter (Ibrahim: radio 60.  Fig. 2 and ¶ [0051]) operative on a Bluetooth packet having a preamble part (Ibrahim: Referring to FIG. 9B, the channel access code 902 in FIG. 9A may comprise a preamble 910.  Figs. 9A, 9B and ¶ [0083]), header part, and payload part (Ibrahim: Bluetooth packet 900 may comprise a channel access code 902, a header 904, a synchronization (sync) sequence 906, and a payload 908.  Figs. 9A, 9B and ¶ [0076]) forming a stream of baseband Bluetooth symbols (Ibrahim: which processes the outbound data 94 in accordance with a particular wireless communication standard, for example, ... Bluetooth [i.e., stream of Bluetooth symbols] ...  Fig. 2 and ¶ [0051]), the Bluetooth transmitter operative to mix the baseband Bluetooth symbols to a modulation frequency fc(t) (Ibrahim: ... to produce a digital transmission formatted data 96. The digital transmission formatted data 96 may be a digital baseband signal or a digital low IF signal whose modulation frequency may be in the range of zero hertz to a few megahertz.  Fig. 2 and ¶ [0051]).
Although Ibrahim teaches a radio processing a Bluetooth outbound data to produce digital baseband transmission data with low modulation frequency,  Ibrahim does not explicitly teach:
where fc(t) is Fc*mod(t,k), and mod(t,k) is a function which has a variation of approximately 30kHz in a duration of approximately 500 symbols
mod(t,k) applied exclusively during the header part and the payload part. 
However, in the same field of endeavor, De Jong teaches:
where fc(t) is Fc*mod(t,k), and mod(t,k) is a function (De Jong: The RF-local oscillator provides a zero-degree phase shifted RF sinusoidal signal 210 and a 180-degree phase shifted RF sinusoidal signal 230 to the first pulse width modulated signal generator 200 [i.e., modification function].  Fig. 2 and ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibrahim to include the features as taught by De Jong above in order to avoid spectral re-growth and the requirement for more complex signals. (De Jong, ¶ [0012]).
Ibrahim-De Jong does not explicitly teach:
a function which has a variation of approximately 30kHz in a duration of approximately 500 symbols
mod(t,k) applied exclusively during the header part and the payload part. 
However, in the same field of endeavor, Bailey teaches:
a function which has a variation of approximately 30kHz in a duration of approximately 500 symbols (Bailey: the VCOs [voltage-controlled oscillators] 144 may generate signals having triangular waveforms with frequency variations about center carrier frequencies operating in a range of about 10 to 100 kHz, or more specifically, in a range of about 30 kHz to 90 kHz.  Fig. 10 and ¶ [0072]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibrahim-De Jong to include the features as taught by Bailey above in order to reconstruct digital signals  without error in the presence of interference. (Bailey, ¶ [0018]).
Ibrahim-De Jong-Bailey does not explicitly teach:
mod(t,k) applied exclusively during the header part and the payload part. 
However, in the same field of endeavor, NPL-1 teaches:
mod(t,k) applied exclusively during the header part and the payload part NPL-1:  There are two coding schemes: S=8 and S=2, where S is the number of symbols per bit ... The "Access Header" referred to in Table 3.1 includes all the bits in the packet format associated with the particular PHY prior to the start of the PDU Header but not including the preamble. The preamble is excluded as this is uncoded for all PHYs.  The "Payload" referred to in Table 3.1 includes all the bits in the packet format from the PDU Header to the end of the packet.  Fig. 3.6 and [Vol 1, Part A, Section 3.2.2, Table 3.1, Pages 211-212]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibrahim-De Jong-Bailey to include the features as taught by NPL-1 above in order for optimal use in normal operation. (NPL-1, ¶ [Vol 1, Part A, Sect 3.2.2, Page 211]).

Regarding claim 17, Ibrahim-De Jong-Bailey-NPL-1 discloses on the features with respect to claim 16 as outlined above.
De Jong further teaches:
where mod(t,k) is a sinusoidal function (De Jong: The RF-local oscillator provides a zero-degree phase shifted RF sinusoidal signal 210 and a 180-degree phase shifted RF sinusoidal signal 230 to the first pulse width modulated signal generator 200 [i.e., modification function].  Fig. 2 and ¶ [0035]).
The rationale and motivation for adding this teaching of De Jong is the same as the rationale and motivation for Claim 16.  

Regarding claim 18, Ibrahim-De Jong-Bailey-NPL-1 discloses on the features with respect to claim 16 as outlined above.
Bailey further teaches:
where mod(t,k) is a triangular function (Bailey: the VCOs [voltage-controlled oscillators] 144 may generate signals having triangular waveforms with frequency variations about center carrier frequencies operating in a range of about 10 to 100 kHz, or more specifically, in a range of about 30 kHz to 90 kHz.  These triangular waveform signals are provided to the mixer 86, which combines the triangular waveform signals from the channels 82 with multiplicative weights to balance the resulting composite modulated signal.  Fig. 10 and ¶ [0072]).
The rationale and motivation for adding this teaching of Bailey is the same as the rationale and motivation for Claim 16.  

Regarding claim 20, Ibrahim-De Jong-Bailey-NPL-1 discloses on the features with respect to claim 16 as outlined above.
NPL-1 further teaches:
where mod(t,k) = 1 if the data rate is not 500kbps or 125kbps (NPL-1: Per Table 3.1, at data rate 1 Mb/s or 2 Mb/s, the coding scheme is uncoded: Two of the PHYs are uncoded - that is, each bit maps directly to a single radio symbol in the packet [i.e., not modified].  ¶ [Vol 1, Part A, Sect 3.2.2, Table 3.1, Page 211]).
The rationale and motivation for adding this teaching of NPL-1 is the same as the rationale and motivation for Claim 16.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim-De Jong-Bailey-NPL-1 in view of Strickland (US Patent Application Publication, 20090021320, hereinafter, “Strickland”).
Regarding claim 19, Ibrahim-De Jong-Bailey-NPL-1 discloses on the features with respect to claim 16 as outlined above.
Ibrahim-De Jong-Bailey-NPL-1 does not explicitly teach:
where mod(t,k) has a cycle time of less than the duration of a Bluetooth packet. 
However, in the same field of endeavor, Strickland teaches:
where mod(t,k) has a cycle time of less than the duration of a Bluetooth packet (Strickland: At 828, the processor module 504 partitions the modified data packet into the number of individual data packets. The processor module 504 also includes the transmission order indicator and the total number of packets used to transmit the modified data packet [i.e., Bluetooth packet] in each of the individual data packets at 828. At 832, the transceiver 616 transmits the individual data packets [i.e., cycle time to transmit individual data packet, which is less than the duration of the modified Bluetooth packet] in the order of the transmission order indicators in accordance with the BLE standard as defined in the Bluetooth Core Specification version 4.0 or higher.  Fig. 8 and ¶ [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibrahim-De Jong-Bailey-NPL-1 to include the features as taught by Strickland above in order to minimize power consumption. (Strickland, ¶ [0012]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416